 Case 2:16-cv-05016-GW-AGR Document 170 Filed 07/22/20 Page 1 of 1 Page ID #:1655



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   MARLON JESSIE BLACHER,               )     NO. CV 16-5016-GW (AGR)
                                          )
12                       Plaintiff,       )
                                          )     ORDER ACCEPTING FINDINGS AND
13       v.                               )     RECOMMENDATION OF UNITED
                                          )     STATES MAGISTRATE JUDGE
14   BUFFALOE, et al.,                    )
                                          )
15                       Defendants.      )
                                          )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
17
     Complaint, records on file, and the Report and Recommendation of the United States
18
     Magistrate Judge. No objections to the Report have been filed. The Court accepts the
19
     findings and recommendation of the Magistrate Judge.
20
              IT IS ORDERED that Defendants’ motion for summary judgment for failure to
21
     exhaust administrative remedies is granted and the entire action is dismissed without
22
     prejudice.
23
24
25
     DATED: July 22, 2020
26                                                 GEORGE H. WU
                                               United States District Judge
27
28
